Citation Nr: 1213139	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for residuals of cancer, right shoulder.

2.  Service connection for vitiligo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1978. 

This appeal arises from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for residuals of cancer, right shoulder; personality disorder, and vitiligo.     

In a November 2009 rating decision, the RO granted service connection for undifferentiated somatoform disorder (originally claimed as mental illness) and assigned a 70 percent disability evaluation, effective February 22, 2008.

In a January 2010 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD), depression, and anxiety.  

The Veteran did not submit a timely notice of disagreement with the November 2009 or January 2010 rating decisions.  

In correspondence received in April 2011, the claimed entitlement to an effective date earlier than February 22, 2008 for the grant of service connection for the service-connected psychiatric disability, an increased rating for the service-connected psychiatric disability, and entitlement to a total disability evaluation based on individual unemployability (TDIU).  In a letter received in November 2011, the Veteran clarified that he was seeking an earlier effective date for service connection on the basis of clear and unmistakable error (CUE).  

The Veteran's claims for an increased rating for the service connected psychiatric disability; an effective date earlier than February 22, 2008 for the grant of service connection for an acquired psychiatric disability on the basis of CUE; and entitlement to a TDIU have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Treatment records contain current diagnoses of vitiligo and stage I well differentiated liposarcoma of the right shoulder with positive deep margin.  Therefore current disabilities have been shown.  

The Veteran claims that his vitiligo is related to in-service pernicious anemia and that he was initially diagnosed as having vitiligo within a year of his discharge from service.  In an April 2011 letter to his senator, he reported that vitiligo was diagnosed in service in May 1978, and that he had received treatment for the disability ever since.  He is competent to report this history.

Furthermore, during his October 2009 VA mental disorder examination and on his September 2008 NOD, he reported that he was a medical specialist and was housed in the hospital at Fort Campbell, Kentucky due to a shortage of barracks.  He indicated that the area of the hospital that he was housed in was filled with asbestos and later condemned.   He also reported that during this time, he was exposed to hospital waste incinerator ashes and smoke, his blood became altered, and his neck turned white.  He believes that his cancer is also related to such incidents in service.  

Service personnel records confirm the Veteran's occupational specialty of medical specialist.  Service treatment records also revealed abnormal blood tests.  A December 1976 morphology report showed a few target cells, elliptocytes, schistocytes, envelope cells, and slight hypochromasia.  June 1977 and March 1978 blood tests showed anisocytosis with microcytes.  There was slight to moderate hypochromasia, slight poikilocytosis with few elliptocytes, and rare schistocytes and blister cells.  An April 1978 consultation report noted a possibility of Thalassemia Minor, based on the Veteran's history and a review of hematology lap reports.  

As there is evidence of current disabilities; the Veteran has reported a continuity of vitiligo beginning in service, and his training as a medical specialist may provide him with some medical expertise; the low threshold for obtaining medical opinions is triggered.  A medical opinion is needed as to the likelihood that the vitiligo and right shoulder sarcoma are related to service.  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information as to his medical training and expertise.

2.  Schedule the Veteran for a VA examination to determine whether current vitiligo, or other skin condition, began in service or is related to a disease or injury in service. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current vitiligo, or other skin condition, had its onset in service; or is related to exposure to smoke and ash from a hospital incinerator, asbestos exposure, reported blood abnormalities, or are otherwise the result of a disease or injury in service.  

The examiner must provide a rationale for the opinions.  The examiner should take into account the Veteran's report that vitiligo was diagnosed in service and that he received treatment for that condition continuously since service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The absence of supporting clinical evidence is not, by itself, sufficient reason to disregard the Veteran's reports.

3.  Schedule the Veteran for a VA examination to determine whether his current right shoulder well differentiated liposarcoma is related to a disease or injury in-service, including hospital waste incinerator smoke and ash exposure, asbestos exposure, and/or reported blood abnormalities.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right shoulder well differentiated liposarcoma are related to exposure to smoke and ash from a hospital incinerator, asbestos exposure, reported blood abnormalities, or are otherwise the result of a disease or injury in service.   

The examiner should note the September and October 2003 treatment records from the Atlanta VA Medical Center that include an assessment of vitiligo with a 20 year history of UV therapy, in which the provider opined that the Veteran's skin cancer was likely related to UV exposure.  

The examiner must provide a rationale for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner(s) should provide a reason for doing so. 

The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

